            Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 1 of 32




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


TREVOR JORDET,
                                 Plaintiff,
        v.                                                             DECISION AND ORDER
                                                                               18-CV-953S
JUST ENERGY SOLUTIONS, INC.,
                                 Defendant.



                                              I.    Introduction

        This case alleges that Defendant imposed improper pricing for natural gas upon

Plaintiff and the proposed class of Defendant’s customers (Docket No. 1, Compl.). Before

this Court is Defendant’s Motion to Dismiss (Docket No. 19) 1 the Complaint.

        For the reasons stated herein, Defendant’s Motion to Dismiss is granted in part,

denied in part.

                                              II.   Background

        This is a diversity jurisdiction class action under Pennsylvania common law and

statute challenging terms of Defendant’s utility supply contract (see Docket No. 1,

Compl.). Plaintiff commenced the action in the United States District Court for the Eastern

District of Pennsylvania, but it was later transferred to this District (Docket No. 23).


        1In support of its motion to dismiss, Defendant submits its attorney’s Declaration with exhibits (an
example of Defendant’s contract and Pennsylvania Public Utility Commission’s Natural Gas Suppliers List)
and Memorandum of Law, Docket No. 20. In opposition, Plaintiff submits his Memorandum of Law, Docket
No. 26. Defendant filed a timely Reply Memorandum, Docket No. 32. Plaintiff moved to file a Sur-Reply,
Docket No. 35, which this Court granted, Docket No. 38. He then filed the Sur-Reply, Docket No. 39.

       Plaintiff then filed supplemental authorities, Docket Nos. 41 (Gonzales v. Agway Energy Servs.,
LLC, No. 18-235-MAD-ATB, 2018 WL 5118509 (N.D.N.Y. Oct. 22, 2018)), 42 (Mirkin v. XOOM Energy,
LLC, 931 F.3d 173 (2d Cir. 2019)), presenting cases that denied motions to dismiss.
        Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 2 of 32




Plaintiff is a Pennsylvanian who was a customer of Defendant (incorporated in California

with its principal place of business in Texas) from 2012 through February 2018 (Docket

No. 1, Compl. ¶¶ 6, 5).

       Pennsylvania deregulated natural gas in 1999 (id., Compl. ¶ 11; see Docket

No. 20, Def. Memo. at 2). The purpose for deregulation was to allow energy supply

companies (“ESCOs”) to use their natural gas facilities, purchased gas from wholesalers

and brokers or purchasing futures contracts at set prices, and other innovations to reduce

natural gas costs and pass the savings to consumers (Docket No. 1, Compl. ¶ 12).

       Customers only select an ESCO for supplying natural gas while continuing to use

the utility for delivery and billing (id. ¶ 13). The only difference from utility-furnished

natural gas is the price of energy supply (id.).         ESCOs’ supply rates, including

Defendant’s, are not approved by the Pennsylvania public service commission (id. ¶ 14).

          A. Pleadings

       Plaintiff charges that Defendant entices customers with a low teaser rates and

“false promises that it will offer market-based variable rates,” then shifts the accounts to

variable pricing that are “untethered from changes in wholesale rates” (id. ¶ 15).

       In or around 2012, Defendant solicited Plaintiff to change natural gas supplier to

Defendant, “representing that [Defendant] would charge a rate lower than the local utility,

PECO” (id. ¶ 16). Defendant’s agreement contained a rescissionary period when Plaintiff

could change his mind and terminate without penalty (id. ¶ 17). Defendant charged

Plaintiff a fixed, discounted introductory rate for a number of months then converted the

account to a variable price (id. ¶ 18). The agreement represented that the variable price

“would be set ‘according to business and market conditions, including but not limited to,



                                             2
        Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 3 of 32




the wholesale cost of natural gas supply, transportation, distribution and storage’” (id. ¶

19).

       Plaintiff alleges that a reasonable consumer (like him) would conclude that

business and market conditions were the vendor’s wholesale costs and the amounts

charged by competitors (id. ¶ 20). Instead, Defendant set the variable price higher than

Plaintiff’s utility (PECO) and Defendant’s ESCO competitors (id. ¶¶ 21, 22). Plaintiff

contends that Defendant’s prices were not competitive market rates; for example, these

prices did not fluctuate with changes in natural gas prices (id. ¶¶ 23, 24). Instead, Plaintiff

believes that PECO’s rates were indicators of the market since it includes supply costs,

transportation, distribution, and storage costs (id. ¶ 25).       Plaintiff, however, fails to

acknowledge that PECO’s rates are approved by the public service commission. Even

with the advantage of purchasing natural gas from a highly competitive market,

Defendant’s prices were higher and were not commensurate with PECO’s rates (id. ¶¶

26-30). Plaintiff characterizes these prices as “wildly disparate” (id. ¶ 26). He concedes,

however, that Defendant had discretion to set variable prices (id. ¶ 65).

       As for market conditions, Plaintiff states that a reasonable customer recognizes

the vendor should recoup a reasonable margin on sales of gas (id. ¶ 32), which Plaintiff

contends should be the same as other ESCOs and the utility. Because other ESCOs’

rates are lower than Defendant’s, Plaintiff claims that the profit margin sought by

Defendant is in bad faith (id.).     Defendant’s undisclosed costs in taxes, fees, and

assessments Plaintiff deems to be insignificant and not a justification for the disparity in

Defendant’s pricing from its competitors or PECO (id. ¶ 33). Plaintiff, however, does not

state the profit or profit margin of these ESCOs or of PECO.



                                              3
        Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 4 of 32




       Plaintiff alleges three causes of action. The First Cause of Action alleges violation

of Pennsylvania Unfair Trade Practice and Consumer Protection Law (“UTPCPL”) (id.

¶¶ 44-55), with this claim specifically addressed to a subclass of Pennsylvania residents

(id.). The Second Cause of Action alleges breach of contract (including breach of the

implied covenant of good faith and fair dealing, not distinct causes of action under

Pennsylvania law) (id. ¶¶ 57-68). The Third Cause of Action alleges unjust enrichment,

as alternative to the Second Cause of Action (id. ¶¶ 70-72).

       Plaintiff alleges a class of Defendant’s customers who also were charged variable

rates for residential natural gas services from April 2012 to the present (id. ¶ 38; see also

id. ¶ 39 (subclass of Pennsylvania customers so charged)). The Second and Third

Causes of Action apply to the full class, while the First Cause of Action applies to the

broader class and also the subclass of Pennsylvania customers.

          B. Procedural History

       Plaintiff filed this action in the United States District Court for the Eastern District

of Pennsylvania on April 6, 2018 (Docket No. 1, Compl.).

       With consent, Defendant moved to transfer venue to this District (Docket No. 17),

see 28 U.S.C. § 1404(a). There, Defendant argued that the interest of justice supported

transfer, in part because of a similar case that then was pending in this Court (Docket

No. 18, Def. Memo. at 3, 4-7), see Nieves v. Just Energy New York, No. 17CV561. The

district court for the Eastern District of Pennsylvania granted the transfer (Docket No. 23;

see Docket No. 24 (transmitted docket)).

       On the same day Defendant moved to transfer, Defendant moved to dismiss

(Docket No. 19). The parties stipulated to set Plaintiff’s response to the Motion to Dismiss



                                              4
        Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 5 of 32




to twenty-one days from the adopting Order (Docket No. 22), or by September 4, 2018.

Following transfer to this District and upon the parties’ stipulation to extend Defendant’s

time to reply (Docket No. 28), this Court set the deadline for Defendant’s reply for October

5, 2018 (Docket No. 29). After filing a timely Reply (Docket No. 32), Sur-Reply (Docket

No. 39), and supplemental authorities from Plaintiff (Docket Nos. 41, 42), the motion to

dismiss was deemed submitted without oral argument.

       In its Motion to Dismiss, Defendant provides an example of an unexecuted contract

(Docket No. 20, Def. Atty. Decl. Ex. 1). The definitional section there defined “Variable

Price” as “the monthly rate that you will be charged per Ccf after expiration of the 12

month Intro Price. The Variable Price will not change more than once each billing cycle.

Changes to the Variable Price will be determined by Just Energy according to business

and market conditions.” (Id.) In Section 5.1, Natural Gas Charges, the contract provides

that

       “the Variable Price during the first billing cycle in which the Variable Price is
       in effect will be equal to the Intro Price. The Variable Price will not change
       more than once each monthly billing cycle. Changes to the Variable Price
       will be determined by Just Energy according to business and market
       conditions, including but not limited to, the wholesale cost of natural gas
       supply, transportation, distribution and storage, and will not increase more
       than 35% over the rate from the previous billing cycle.”

(Id.; see also Docket No. 1, Compl. ¶ 19).

                                       III.   Discussion

          A. Applicable Standards

                   1. Motion to Dismiss

       Defendant has moved to dismiss the Complaint on the grounds that it states a

claim for which relief cannot be granted (Docket No. 19). Under Rule 12(b)(6) of the



                                              5
        Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 6 of 32




Federal Rules of Civil Procedure, the Court cannot dismiss a Complaint unless it appears

“beyond doubt that the plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d

80 (1957). As the Supreme Court held in Bell Atlantic Corp. v. Twombly, 550 U.S. 554,

127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), a Complaint must be dismissed pursuant to

Rule 12(b)(6) if it does not plead “enough facts to state a claim to relief that is plausible

on its face,” id. at 570 (rejecting longstanding precedent of Conley, supra, 355 U.S. at 45-

46); Hicks v. Association of Am. Med. Colleges, No. 07-00123, 2007 U.S. Dist. LEXIS

39163, at *4 (D.D.C. May 31, 2007).            To survive a motion to dismiss, the factual

allegations in the Complaint “must be enough to raise a right to relief above the

speculative level,” Twombly, supra, 550 U.S. at 555; Hicks, supra, 2007 U.S. Dist. LEXIS

39163, at *5. As reaffirmed by the Court in Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct.

1937, 173 L.Ed.2d 868 (2009),

       “To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to ‘state a claim to relief that is plausible on its
       face.’ [Twombly, supra, 550 U.S.] at 570 . . . . A claim has facial plausibility
       when the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged.
       Id., at 556 . . . . The plausibility standard is not akin to a ‘probability
       requirement,’ but it asks for more than a sheer possibility that a defendant
       has acted unlawfully. Ibid. Where a complaint pleads facts that are ‘merely
       consistent with’ a defendant’s liability, it ‘stops short of the line between
       possibility and plausibility of “entitlement to relief.”’ Id., at 557 . . . (brackets
       omitted).”

Iqbal, supra, 556 U.S. at 678 (citations omitted).

       A Rule 12(b)(6) motion is addressed to the face of the pleading. The pleading is

deemed to include any document attached to it as an exhibit, Fed. R. Civ. P. 10(c), or any

document incorporated in it by reference. Goldman v. Belden, 754 F.2d 1059 (2d Cir.

1985). This Court deems incorporated here the contract since it is integral to Plaintiff’s
                                                6
        Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 7 of 32




claim even if Plaintiff did not incorporate the actual document by reference, Chambers v.

Time Warner, Inc., 282 F.3d 147, 152-53 (2d Cir. 2002); 5B Charles A. Wright and Arthur

R. Miller, Federal Practice and Procedure § 1357, at 376, 377 (Civil 3d ed. 2004). Neither

party, however, produced Plaintiff’s actual contract with Defendant (or any potential class

member’s contract). The Complaint alleges key terms of that agreement (Docket No. 1,

Compl. ¶ 19), while Defendant’s moving papers contains a facsimile of its Natural Gas

Customer Agreement for the Natural Gas Rate Flex Pro Program (Docket No. 20, Def.

Atty. Decl. ¶ 1, Ex. 1). Both sides cite to an identical provision about variable prices. And,

absent objection from Plaintiff, this Court will consider the Natural Gas Customer

Agreement and its definition of “Variable Price” and its terms for natural gas charges (id.,

Secs. 1, 5.1).

       In considering such a motion, the Court must accept as true all of the well pleaded

facts alleged in the Complaint. Bloor v. Carro, Spanbock, Londin, Rodman & Fass,

754 F.2d 57 (2d Cir. 1985). However, conclusory allegations that merely state the general

legal conclusions necessary to prevail on the merits and are unsupported by factual

averments will not be accepted as true. New York State Teamsters Council Health and

Hosp. Fund v. Centrus Pharmacy Solutions, 235 F. Supp. 2d 123 (N.D.N.Y. 2002).

                   2. Pennsylvania Unfair Trade Practices and Consumer Protection
                      Law
       Pennsylvania courts construe the Unfair Trade Practices and Consumer Protection

Law, 73 Pa. Cons. Stat. §§ 201-3, et seq. (the “UTPCPL”), liberally to effectuate the goal

of consumer protection, Bennett v. A.T. Masterpiece Homes at Broadsprings, LLC,

40 A.3d 145, 151 (Pa. Super. Ct. 2012), citing Commonwealth by Creamer v. Monumental




                                              7
        Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 8 of 32




Properties, Inc., 459 Pa. 450, 459, 329 A.2d 812, 816 (1974) (see Docket No. 26, Pl.

Memo. at 20).

       The UTPCPL creates a cause of action for any person who purchases services

primarily for personal, family, or household purposes and thereby suffers ascertainable

loss of money as a result of employment by any person of a method, act, or practice

declared unlawful by the Act, 73 Pa. Cons. Stat. § 201-9.2 (Docket No. 26, Pl. Memo. at

19). Plaintiff has to allege a deceptive act, an ascertainable loss of money or property,

that resulted from the use or employment of a method, act, or practice declared unlawful

by the UTPCPL, and that plaintiff justifiably relied on the deceptive conduct, Abraham v.

Ocwen Loan Servicing, LLC, 321 F.R.D. 125, 154 n.11 (E.D. Pa. 2017) (Docket No. 20,

Def. Memo. at 17); Landau v. Viridian Energy PA LLC, 223 F. Supp.3d 401, 418 (E.D.

Pa. 2016) (Docket No. 26, Pl. Memo. at 20).

       Unlawful methods of competition and unfair or deceptive acts or practices include

false advertising, 73 Pa. Cons. Stat. § 201-2(4)(v) (“Representing that goods or services

have sponsorship, approval, characteristics, ingredients, uses, benefits or quantities that

they do not have or that a person has a sponsorship, approval, status, affiliation or

connection that he does not have”), (vii) (“Representing that goods or services are of a

particular standard, quality or grade, or that goods are of a particular style or model, if

they are of another”), (ix) (“Advertising goods or services with intent not to sell them as

advertised”) (Docket No. 20, Def. Memo. at 17; see Docket No. 26, Pl. Memo. at 19-20).

To state a claim for false advertising as the unlawful method, a plaintiff has to allege that

defendant’s representations were false, that the representations actually deceived or

tended to deceive, and the representation likely made the difference in the purchasing



                                             8
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 9 of 32




decision, Price v. Foremost Indus. Ins., No. CV 17-00145, 2017 WL 6596726, at *9 (E.D.

Pa. Dec. 22, 2017) (citing Seldon v. Home Loan Servs., Inc., 647 F. Supp.2d 451, 466

(E.D. Pa. 2009) (Docket No. 20, Def. Memo. at 18). The Third Circuit explains “Material

representations must be contrasted with statements of subjective analysis or

extrapolations, such as opinions, motives and intentions, or general statements of

optimism, which constitutes no more than puffery,” EP Medsystems, Inc. v. EchoCath,

Inc., 235 F.3d 865, 872 (3d Cir. 2000). Puffery, however, is not actionable as false

advertising under Pennsylvania law, Castrol, Inc. v. Pennzoil Co., 987 F.2d 939 (3d Cir.

1993); Commonwealth v. Golden Gate Nat’l Senior Care LLC, 158 A.3d 203, 215 (Pa.

Commw. Ct. 2017), aff’d in part, rev’d in part, 648 Pa. 604, 194 A.3d 1010 (2018)

(reversing dismissal of UTPCPL claims). Whether a statement is puffery is a question of

fact to be resolved by a fact finder, Commonwealth v. Golden Gate Nat’l Senior Care LLC,

642 Pa. 604, 626-27, 194 A.3d 1010, 1024 (2018).

      Unlawful methods also include a generic category of fraudulent and deceptive

conduct. To plead this catchall provision for fraudulent or deceptive conduct, 73 Pa.

Cons. Stat. § 201-2(4)(xxi) (“Engaging in any other fraudulent or deceptive conduct which

creates likelihood of confusion or of misunderstanding”), plaintiff needs to allege a

deceptive act, that is conduct likely to deceive a consumer acting reasonable under

similar circumstances; justifiable reliance based on the misrepresentations or deceptive

conduct; and ascertainable loss caused by justifiable reliance, Landau, supra, 223 F.

Supp. 3d at 418 (Docket No. 26, Pl. Memo. at 20).




                                           9
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 10 of 32




                    3. Pennsylvania Contract Law and Unjust Enrichment

      Briefly, under Pennsylvania law, a breach of contract has these elements: the

existence of a contract, including its essential terms; breach of a duty imposed by the

contract; and resultant damages, Gillis v. Respond Power, LLC, No. 14-3856, 2018 WL

3247636, at *4 (E.D. Pa. July 16, 2018) (Docket No. 20, Def. Memo. at 8); Landau v.

Viridian Energy PA LLC, 223 F.Supp.3d 401, 408 (E.D. Pa. 2016) (Docket No. 26, Pl.

Memo. at 6) The only element at issue is allegation of breach of the agreement by

Defendant.

      An implied covenant of good faith and fair dealing is contained in all contracts

under Pennsylvania law, and breach of that duty is subsumed in the breach of contract

claim, Kantor v. Hiko Energy, LLC, 100 F. Supp. 3d 421, 430 (E.D. Pa. 2015) (quoting

Burton v. Teleflex Inc., 707 F.3d 417, 432 (3d Cir. 2013)) (Docket No. 26, Pl. Memo. at

16); see Hatchigian v. State Farm Ins. Co., No. 13-2880, 2014 WL 176585, at *7 (E.D.

Pa. Jan. 16, 2014) (breach of implied covenant and breach of contract is a single cause

of action under Pennsylvania law), aff’d, 574 F. App’x 103 (3d Cir. 2014) (Docket No. 20,

Def. Memo. at 8).

      Under Pennsylvania law, unjust enrichment is inapplicable when the relationship

is founded on a written agreement or express contract, Hershey Foods Corp. v. Ralph

Chapek, Inc., 828 F.2d 989, 999 (3d Cir. 1987) (Docket No. 20, Def. Memo. at 24-25

(citing Pennsylvania state decisions)). “[T]o sustain a claim of unjust enrichment, the

claimant must show that the party against whom recovery is sought either wrongfully

secured or passively received a benefit that would be unconscionable for that party to

retain without compensating the provider,” Hershey Foods, supra, 828 F.2d at 999;



                                           10
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 11 of 32




Torchia on behalf of Torchia v. Torchia, 346 Pa. Super. 229, 499 A.2d 581 (1985). Unjust

enrichment cannot be alleged while alleging a breach of contract unless the validity of the

contract itself is actually disputed, Grudkowski v Foremost Ins. Co., 556 F. App’x 165,

170 n.8 (3d Cir. 2014) (Docket No. 32, Def. Reply Memo. at 8).

          B. Motion to Dismiss Contentions

       Defendant argues that Plaintiff fails to allege plausible claims for breach of contract

and his other contract claims (Docket No. 20, Def. Memo. at 8-16). Defendant invokes

Pennsylvania’s statute of limitations of four years to bar claims prior to April 6, 2014 (id.

at 16-17), 42 Pa. Cons. St. Ann. § 5525(a). Defendant asserts Plaintiff also failed to plead

violations of the UTPCPL, namely the asserted violations in advertising and the catchall

provision for fraudulent and deceptive conduct (id. at 17-18, 18-21, 21-24). Defendant

also contends that Pennsylvania’s gist of the action doctrine prohibits a plaintiff from

recasting a contract claim as a tort, as Plaintiff did here in alleging unfair trade practice

violations (id. at 23-24; see Docket No. 32, Def. Reply Memo. at 7, citing Pollock v.

National Football League, 171 A.3d 773, 77 n.2 (Pa. Super. Ct. 2017)). Defendant

concludes that Plaintiff cannot invoke unjust enrichment while an express contract exists

(Docket No. 20, Def. Memo. at 24-25; see also Docket No. 32, Def. Reply Memo. at 8).

       Plaintiff contends that he plausibly alleged his three claims (Docket No. 26, Pl.

Memo. at 5-25). The breach of contract here was the manner in which Defendant set

variable pricing. Plaintiff responds that Defendant is “hang[ing] its hat on the implausible

assertion that the phrase ‘business and market conditions’ could mean something other

than wholesale costs, competitor pricing, or charges Just Energy incurs to supply natural

gas (like transmission costs, which are minimal and steady)” (id. at 3). Plaintiff argues



                                             11
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 12 of 32




that Pennsylvania law requires Defendant, as an ESCO, to disclose to Plaintiff the

conditions of variability in its variable pricing, 52 Pa. Code § 62.75(c)(2)(i) (id. at 7). That

provision requires the disclosure of the “conditions of variability (state on what basis

prices will vary) including the [ESCO’s] specific prescribed variable pricing methodology,”

id. Plaintiff counters that the gist of the action doctrine was not applicable, allowing his

UTPCPL claim as distinct from his contract claim (id. at 23, citing Landau, supra, 223 F.

Supp.3d at 408-19 (E.D. Pa. 2016)).

       Plaintiff presents a table comparing Defendant’s variable prices to the average

Pennsylvania ESCO’s billing rate from April 2016-February 2018, with Defendant’s

variable prices exceeding the competitor’s average rates (from U.S. Energy Information

Administration table) in a range between 7% (in March-April 2017) to 102% (in August-

September 2017) (Docket No. 27, Pl. Atty. Decl. Ex. 7).

       Defendant replies that Plaintiff concedes that Defendant did not promise to set

rates based upon any single factor and that “business and market conditions” included a

variety of nonexclusive factors (Docket No. 32, Def. Reply Memo. at 1), that Plaintiff

alleged facts only for one factor in a multiple factor process (id. at 2-3). Plaintiff fails to

plead in particularity (id. at 3 & n.2). Defendant points out that the Complaint failed to

allege competitor ESCO rates (id. at 1, 4-5).         Defendant denies that the difference

between its rates and PECO’s rates creates claims, thus Plaintiff failed to allege a

benchmark for market prices (id. at 1-2).

       Next, Defendant argues that Plaintiff has not established a violation of the catchall

provision for the UTPCPL (id. at 6-7). Defendant asserts that Plaintiff’s UTPCPL claim

violates the gist of the action doctrine (id.; see Docket No. 20, Def. Memo. at 23-24).



                                              12
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 13 of 32




Finally, Defendant distinguishes the motion to dismiss cases cited by Plaintiff (Docket

No. 32, Def. Reply Memo. at 8-10 & nn.9-13).

       The Sur-Reply argues that U.S. Energy Information Administration data includes

pricing data from Pennsylvania for its ESCOs’ rates (Docket No. 39). This, however, does

not address the contention that the Complaint does not allege ESCO data was collected

in Pennsylvania, Docket No. 32, Def. Reply at 1. As a motion to dismiss it rests solely on

the four corners of pleadings where additional materials not integral to Plaintiff’s claims

were not incorporated by reference, cf. 5B Federal Practice and Procedure, supra,

§ 1357, at 376.

       Plaintiff supplemented with two other cases in which motions to dismiss were

denied in what he claims were similar circumstances (Docket Nos. 41, 42). In Gonzalez

v. Agway Energy Services, LLC, No. 18-235-MAD-ATB, 2018 WL 5118509 (N.D.N.Y. Oct.

22, 2018) (Docket No. 41, Pl. Supp’al Auth. [Gonzalez]), the plaintiff alleged that Agway

Energy misled by representing its variable rates for electricity were based on the cost of

acquisition of electricity, transmission and distribution charges, market-related factors,

plus applicable taxes, fees, charges, or other assessments, and Agway Energy’s costs,

expenses, and margins, at *1 (Docket No. 41, Pl. Supp’al Auth. at 1-2). In Mirkin v. XOOM

Energy, LLC, 931 F.3d 173 (2d Cir. 2019) (Docket No. 42, Pl. Supp’al Auth. [Mirkin]), the

Second Circuit reversed the grant of a motion to dismiss. Plaintiffs alleged that XOOM

set its variable rate based on XOOM’s “actual and estimated supply costs which may

include but not be limited to prior period adjustments, inventory and balancing costs,” id.

at 175 (Docket No. 42, Pl. Supp’al Auth. at 1). They alleged XOOM breached the contract

by charging a variable rate that did not reflect the factors in the contract (id. at 2).



                                              13
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 14 of 32




       After discussing the contract provision at issue here, this Court will consider (out

of order) the common law causes of action of breach of contract and unjust enrichment

and conclude with Plaintiff’s First Cause of Action under the UTPCPL.

          C. Variable Price Provision

       Each of the three causes of action required Defendant to breach the standard of

business and market conditions for imposing variable pricing.             The key clause is

Section 5.1, Natural Gas Charges of the Terms and Conditions of the contract, specifically

declaring that

       “the Variable Price during the first billing cycle in which the Variable Price is
       in effect will be equal to the Intro Price. The Variable Price will not change
       more than once each monthly billing cycle. Changes to the Variable Price
       will be determined by Just Energy according to business and market
       conditions, including but not limited to, the wholesale cost of natural gas
       supply, transportation, distribution and storage, and will not increase more
       than 35% over the rate from the previous billing cycle.”

(Docket No. 20, Def. Atty. Decl. Ex. 1). The contract stated in the definition section that

changes in “Variable Price” would “be determined by Just Energy according to business

and market conditions” (id.).

       This case, like Nieves v. Just Energy New York, No. 17CV561, 2020 WL 6803056

(W.D.N.Y. Nov. 19, 2020) (Skretny, J.), and its variable rate provision, turns on the

meaning of the phrase “business and market conditions.” In Nieves, this Court relied

upon the Second Circuit’s decision in Richards v. Direct Energy Services, 915 F.3d 88

(2d Cir. 2019), and its definition of the terms “business and market conditions,”

recognizing that these terms (absent restriction or definition) was broad enough to cover

the supplier’s discretion in setting variable rates or prices, Nieves, supra, 2020 WL

6803056 at *5.     This Court distinguished Jordet’s contract from Nieves because it


                                              14
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 15 of 32




provided some definition of what Defendant considered business and market conditions,

id. at *6, from the inclusion of natural gas costs as a factor in rate setting.

           D. Breach of Contract and Breach of Implied Covenant of Good Faith (Second
              Cause of Action)
       As a breach of implied covenant of good faith, Plaintiff concedes that Defendant

had unilateral discretion in setting the variable rate (Docket No. 1, Compl. ¶ 65). As one

noted commentator found, “there can be no breach of the implied promise or covenant of

good faith and fair dealing where the contract expressly permits the actions being

challenged, and the defendant acts in accordance with the express terms of the contract,”

23 Williston on Contracts § 63:22 (4th ed. 2018); see Richards v. Direct Energy Services,

supra,, 915 F.3d at 99.

       As a breach of contract, the terms refer to Defendant setting variable prices based

upon business and market conditions, defined (in part) to include wholesale natural gas

supply costs, transportation, distribution, and storage. Plaintiff reads this as the extent of

what are business and market conditions. The cost of natural gas was a factor in business

and market conditions (see id. ¶ 19; Docket No. 20, Def. Atty. Decl. Ex 1, Sec. 5.1), but

not the exclusive factor. While Defendant has some discretion in setting variable rates,

the contract gives some direction in that action.

       Pennsylvania law, however, requires a natural gas supplier charging a variable

rate to disclose the conditions for variation, 52 Pa. Code § 62.75(c)(2)(i). “Conditions of

variability (state on what basis prices will vary) including the [natural gas supplier’s]

specific prescribed variable pricing methodology,” id. This provision is part of natural gas

supply regulation that mandates “all natural gas providers enable customers to make

informed choices regarding the purchase of all natural gas services offered by providing


                                              15
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 16 of 32




adequate and accurate customer information,” provided in “an understandable format that

enables customers to compare prices and services on a uniform basis,” 52 Pa. Code

§ 62.71(a). Marketing materials advertising variable pricing has to “factor in all costs

associated with the rate charged to the customer for supply service,” 52 Pa. Code

§ 62.77(b)(2).

       Plaintiff alleges a breach of contract where Defendant’s only stated basis for

variable pricing is its natural gas acquisition costs and does not specifically include the

other, undisclosed factors Defendant used to set the variable prices.

       As in Nieves, Jordet cites to cases in other courts that deny motions to dismiss on

similar contract provisions (Docket No. 26, Pl. Memo. at 5 & n.2, 8; Docket No. 41, Pl.

Supp’al Auth. [Gonzales]; Docket No. 42, Pl. Supp’al Auth. [Mirkin]). Again, these cases

have limited precedential value because each is fact specific, resting upon different

contract terms and governing law, see Claridge v. North Am. Power & Gas, LLC, No. 15-

1261, 2015 WL 5155934, at *5 (S.D.N.Y. Sept. 2, 2015) (denying dismissal); Nieves,

supra, 2020 WL 6803056, at *6 (see also Docket No. 32, Def. Reply Memo. at 8-10).

Plaintiff cites (Docket No. 26, Pl. Memo. at 5 n.2) cases analogous to the “business and

market conditions” provision for Defendant’s variable prices where the provisions in these

cases specified wholesale costs as part of the calculation, Landau, supra, 223 F. Supp.3d

at 406; Steketee v. Viridian Energy, Inc., No. 15-585 (D. Conn. Apr. 14, 2016) (Docket

No. 27, Pl. Atty. Decl., Ex. 1, Steketee Tr. at 2-3); Sanborn v. Viridian Energy, Inc., No. 14-

1731 (D. Conn. Apr. 1, 2015) (id., Ex. 3, Sanborn Tr. at 3); Fritz v. North Am. Power &

Gas, LLC, No. 14-634 (D. Conn. Jan. 29, 2015) (id., Ex. 4, Fritz Tr. at 2). In Landau,

plaintiff Steven Landau alleged that associates from defendant represented that he would



                                              16
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 17 of 32




enjoy lower rates than offered by utility PECO and that he would never have to worry

about defendant suddenly increasing rates, Landau, supra, 223 F. Supp. 3d at 406. The

variable rates may fluctuate based upon “wholesale market conditions applicable to the

[defendant electric distribution company’s] service territory,” id. In Steketee, plaintiff

amended the Complaint to allege that the variable rate was based on wholesale market

conditions and added that a representative of defendant explained to plaintiff that

defendant’s variable rate would be based on wholesale market conditions (id., Ex. 1,

Steketee Tr. at 2-3). In Fritz, defendant’s variable market-based rate plan “may increase

or decrease to reflect price changes in the wholesale power market” (Docket No. 27, Pl.

Atty. Decl. Ex. 4, Fritz Tr. at 2).

       In Sanborn, the court noted two statements at issue (id., Ex. 3, Sanborn Tr.). The

first statement contained in the contract’s terms and conditions provision stated that price

may fluctuate from month-to-month “based on wholesale market conditions applicable” to

defendant’s service area. The second statement is a Massachusetts required disclosure

statement that variable rates comes from a variety of factors including the wholesale

market. (Id., Ex. 3, Sanborn Tr. at 3-4.)

       Although noting that these cases do not present the actual contract texts,

Defendant’s contract here is like those supply agreements in these cited cases (see id.,

Ex. 3, Sanborn Tr. at 3-4). In all these contracts the variable rates were set by a

combination of operating costs, the costs of purchasing fuel, and a “catch-all of other

factors” (id., Sanborn Tr. at 3). As Defendant characterized Sanborn and similar cases,

the courts found that the agreements there did not contain specific factors on which the

variable rates would be set (Docket No. 32, Def. Reply Memo. at 10 & n.13). The factors



                                            17
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 18 of 32




stated in each of these cases provided a basis for those plaintiffs to allege breaches when

the defendants set rates at variance with those standards or consistent with objective

supply costs. Plaintiff plausibly states a claim where “business and market conditions”

has some standard that Defendant had to apply in setting its variable pricing but

apparently failed to adhere to in its pricing. Plaintiff also plausibly alleges this breach as

natural gas wholesale prices decreased while Defendant’s pricing increased (Docket

No. 26, Pl. Memo. at 8). Plaintiff also claims Defendant made representations of savings

as compared with utility prices for natural gas (Docket No. 1, Compl. ¶ 16) as was alleged

in other cases, Landau, supra, 223 F. Supp.3d at 406; Steketee, supra, (Docket No. 27,

Pl. Atty. Decl. Ex. 1, Steketee Tr. at 3). In general, Plaintiff plausibly alleges a breach of

contract claim.

          E. Statutes of Limitations

       Under Pennsylvania law, an action upon a contract “must be commenced within

four years,” 42 Pa. Cons. Stat. § 5525(a)(1). For an action for breach of contract, this

limitations period begins to run from the time of breach, Baird v. Marley Co., 537 F. Supp.

156, 157 (E.D. Pa. 1982) (citing cases). With the filing of the Complaint here in April 6,

2018 (Docket No. 1, Compl.), breach of contract claims prior to April 6, 2014, are time

barred. Plaintiff did not argue the timeliness of the April 2012 to April 6, 2014, breach of

contract claims (either his or the purported class members).

       Plaintiff alleged that he signed with Defendant as his natural gas supplier in 2012

(id. ¶ 21). Plaintiff cites PECO and Defendant’s rates from April 2016 to February 2018

(id. ¶¶ 21-22). Plaintiff complains the rates charged by Defendant from that period were




                                             18
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 19 of 32




higher than PECO’s prices (id. ¶¶ 21-22, 24). Plaintiff also alleges a class of similar

consumers of Defendant from April 2012 to the present (id. ¶¶ 38-39).

       Under Defendant’s contract, Defendant charged Plaintiff a fixed introductory rate

for a number of months (id. ¶ 18). According to the model gas supply contract Defendant

produced in its motion (Docket No. 20, Def. Atty. Decl. Ex. 1), that introductory rate lasted

twelve months (id., Definition “Variable Price”). Thus, Plaintiff had claims from variable

pricing (the alleged breach of contract) from 2013. Under § 5525, Plaintiff’s claims prior

to April 6, 2014, are time barred; similarly, the purported class’s claims prior to that date

also are barred. Defendant’s Motion to Dismiss (Docket No. 19) these untimely claims is

granted.

       Therefore, Defendant’s Motion to Dismiss the Second Cause of Action for breach

of contract is granted in part, denied in part. The motion is granted for untimely breach

of contract claims but denied as to the timely claims.

       An action under the UTPCPL has a six-year statute of limitations, 42 Pa. Cons.

Stat. Ann. § 5527(b); Morse v. Fisher Asset Mgmt., LLC, 206 A.3d 521, 526 (Pa. Super.

Ct. 2019). Plaintiff’s Third Cause of Action (and class claims) thus is timely. This Court

below address the substance of Plaintiff’s statutory claim.

           F. Unjust Enrichment (Third Cause of Action)

       Under Pennsylvania law, a plaintiff cannot allege an unjust enrichment where there

is an existing contract, Hersey Foods, supra, 828 F.3d at 999; Umbelina v. Adams,

34 A.3d 151, 162 n.4 (Pa. Super. Ct. 2011) (Docket No. 20, Def. Memo. at 24-25 (citing

cases); see also Docket No. 32, Def. Reply Memo. at 8 & n.8 (citing case)). Plaintiff

counters that she is alleging this cause of action in the alternative under Federal



                                             19
         Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 20 of 32




Rule 8(d)(2) (Docket No. 26, Pl. Memo. at 25). Defendant replies that, under Third Circuit

precedent, where an express contract governs, a plaintiff may not plead unjust

enrichment, even in the alternative, unless ‘the validity of the contract itself is actually

disputed’” (Docket No. 32, Def. Reply Memo. at 8, quoting Grudkowski v. Foremost Ins.

Co., 556 F. App’x 165, 170 n.8 (3d Cir. 2014)). Plaintiff expressly alleged that he entered

into a valid contract (id., citing Docket No. 1, Compl. ¶ 57).

         Rule 8 allows for alternative pleading; the Second Circuit differs from the Third

Circuit in this respect, cf. Kaufman v. Sirius XM Radio, Inc., 474 F. App’x 5, 9 (2d Cir.

2012); U.S. ex rel. Kester v. Novartis Pharm. Corp., No. 11 Civ. 8196 (CM), 2014 WL

4401275, at *12 (S.D.N.Y. Sept. 4, 2014). Under the Erie doctrine, this Court applies

Pennsylvania substantive law but federal (here Second Circuit) procedures. The question

thus is whether Plaintiff alleges an unjust enrichment claim separate from his contract

claim.

         Plaintiff’s unjust enrichment claim, however, cannot be separated from the

contract. Plaintiff alleges in the Third Cause of Action (after repeating and realleging prior

allegations acknowledging an express contract, Docket No. 1, Compl. ¶¶ 69, 57)), that

“by engaging in the conduct described above, Defendant has unjustly enriched itself and

received a benefit beyond what was contemplated in the contract, at the expense of

Plaintiff and the Class” (Docket No. 1, Compl. ¶ 70, emphasis supplied). His unjust

enrichment claim measures from what Defendant should have been entitled to under the

contract. Since he has (and purported class members had) an express contract with

Defendant, Plaintiff cannot also allege an unjust enrichment claim. Plaintiff has not




                                             20
         Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 21 of 32




alleged that Defendant had a legal duty independent of that contract in setting its variable

rates.

         Thus, Defendant’s Motion to Dismiss (Docket No. 19) Plaintiff’s Third Cause of

Action is granted.

            G. Pennsylvania Unfair Trade Practices and Consumer Protection Law (First
               Cause of Action)
         Finally, this Court considers dismissal of the First Cause of Action under the

Pennsylvania UTPCPL.

         As for the element of alleging a deceptive act, Plaintiff alleges deception from the

offer made during the initial rescission period, arguing that this offer was a solicitation in

which Defendant represented that variable prices would be determined in accordance

with business and market conditions (Docket No. 26, Pl. Memo. at 20-21; Docket No. 1,

Compl. ¶ 19). He also asserts that the deception was the setting of variable prices

untethered to wholesale prices or competitively to other ESCOs (Docket No. 26, Pl.

Memo. at 21-22).

         By alleging paying higher rates than were charged for natural gas by his former

utility or other ESCOs, Plaintiff has alleged a loss of money (see Docket No. 1, ¶¶ 53,

50), either the difference he paid Defendant under the variable price from what Defendant

ought to have charged had it applied business and market conditions or the difference

from what he paid from his utility’s rates (Docket No. 26, Pl. Memo. at 22-23). Plaintiff

has not specified either the ESCOs’ rates or what Defendant charged from 2013 (after

the introductory rate expired) through March 2016 under variable pricing (cf. Docket

No. 1, Compl. ¶¶ 21-22) to establish that defendant charged Plaintiff higher rates.




                                              21
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 22 of 32




       As for Plaintiff’s justifiable reliance on Defendant’s representation, he alleges

deceptive conduct that, but for Defendant’s representation about the variable pricing, he

would not have contracted with Defendant (id. at 22; Docket No. 1, Compl. ¶¶ 47-53, 66).

       As for use of or employment of an illegal method, act or practice, Plaintiff does not

allege specific violations of the UTPCPL(see Docket No. 20, Def. Memo. at 17). Both

sides now agree Plaintiff alleges wrongful methods of false advertising (Docket No. 20,

Def. Memo. at 17; Docket No. 26, Pl. Memo. at 20-21) and fraudulent and deceitful

conduct, falling under the Act’s catchall provision, 42 Pa. Cons. Stat. § 201-2(4) (xxi)

(Docket No. 20, Def. Memo. at 17; Docket No. 26, Pl. Memo. at 19-20, 21-22). He claims

this deceptive activity refers to false advertising or solicitation and the catchall of

prohibited fraudulent or deceptive conduct. Defendant refutes two theories of deception

contending that there is no allegation of false advertising (Docket No. 20, Def. Memo. at

18-21) or fraudulent conduct to meet the catchall provision (id. at 21-23).

                   1. False Advertising

                                   a. Oral Representation

       Plaintiff states that Defendant made a representation that, if he joined Defendant,

his natural gas rates would be less than PECO’s rates (Docket No. 1, Compl. ¶ 16). After

agreeing, Plaintiff argues that he was given a three-day rescission period before the

contract went into effect, thus deeming this to be a solicitation regulated by the UTPCPL

(Docket No. 26, Pl. Memo. at 20-21). Plaintiff believed that the offer of the proposed

agreement represented that Defendant’s variable prices would be competitive with other

ESCOs, but the actual rates were not (id. at 21).




                                            22
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 23 of 32




       Defendant argues that Plaintiff fails to allege violation for false advertising (Docket

No. 20, Def. Memo. at 17). Defendant claims that the Complaint does not allege a

misrepresentation, deception or fraudulent conduct (id.) or make promises regarding the

variable pricing (id. at 5-6). The Complaint, however, alleges that Defendant represented

to Plaintiff that Defendant would charge lower rates than PECO, his natural gas utility

(Docket No. 1, Compl. ¶ 16). Defendant counters that this allegation is parol evidence

that is barred pursuant to Pennsylvania law (Docket No. 20, Def. Memo. at 6, 20, 22), see

Scardino v. American Int’l Ins. Co., No. CIV.A.07-282, 2007 WL 3243753, at *7-8 (E.D.

Pa. Nov. 2, 2007). Defendant denies any representation that under the agreement

Defendant would beat utility prices or guarantee financial savings (id.; see Docket No. 20,

Def. Atty. Decl., Ex. 1, model contract, at 1, Customer Disclosure Statement).

       To allege false advertising as the unlawful method under the Act, Plaintiff has to

allege that Defendant’s representations were false.            Defendant raises threshold

objections that the oral representation is barred by Pennsylvania’s parol evidence rule

and that the agreement is not an advertisement. Courts in Pennsylvania have granted

motions to dismiss because of the parol evidence rule, Bernardine v. Weiner, 198 F.

Supp. 3d 439, 441, 443-44 (E.D. Pa. 2016). Pennsylvania law bars parol evidence and

fraud in the inducement claim based on parol evidence, id. Here, Plaintiff alleges that

Defendant represented that its rates would be less than PECO, inducing Plaintiff to sign

up. This is parol evidence and fails to state a claim. Even if this oral representation

remains, Plaintiff has not alleged that variable pricing after the introductory price expired.

       Furthermore, the Eastern District of Pennsylvania held that representations by

individual employees or agents of a defendant are not advertisements under the UTPCPL



                                             23
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 24 of 32




and cannot constitute a violation of that act, Seldon, supra, 647 F. Supp. 2d at 466; see

Thompson v. The Glenmede Trust Co., No. 04428, 2003 WL 1848011, at *1 (Pa. Ct. Com.

Pl. Feb. 18, 2003). The court also noted that 73 Pa. Cons. Stat. § 201-2(4)(ix) false

advertising requires allegation of intent, Seldon, supra, 647 F. Supp.2d at 466; Karlsson

v. FDIC, 942 F. Supp. 1022, 1023 (E.D. Pa. 1996), aff’d, 107 F.3d 862 (3d Cir. 1997).

Plaintiff here, however, has not alleged that Defendant intentionally engaged in false

advertising; the Complaint merely alleges that Defendant intentionally concealed its

pricing strategy while representing that it would base variable prices on business and

market conditions (cf. Docket No. 1, Compl. ¶ 50).

      Finally, Plaintiff’s alleged representation is threadbare, merely alleging that

Defendant’s unnamed representative solicited Plaintiff representing lower rate than

PECO (Docket No. 1, Compl. ¶ 16). This is similar to the allegations rejected by the

United States District Court for the Western District of Pennsylvania in Corsale v. Sperian

Energy Corp., 412 F. Supp. 3d 556, 563 (W.D. Pa. 2019). In Corsale, plaintiffs alleged

that Sperian Energy Corp. advertised that it offered “competitive” rates; the Western

District of Pennsylvania held this was threadbare and the vague claim of competitive rates

was nonactionable puffery, id. Therefore, Defendant’s motion to dismiss the First Cause

of Action for claims under Complaint ¶ 16 is granted.

                                  b. Cancellation Provision       Making    Contract    an
                                     Advertisement
      The second representation or solicitation alleged is the offered agreement during

a recessionary period (see Docket No. 1, Compl. ¶ 17). Plaintiff argues that its terms was

an advertisement until it came into effect when Plaintiff did not reject the agreement.

According to the model Natural Gas Customer Agreement furnished by Defendant, the


                                            24
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 25 of 32




customer could cancel that agreement up to three business days after receipt of the

agreement without penalty (Docket No. 20, Def. Atty. Decl. Ex. 1, at 1). The agreement

repeats in all capital letters “THE CUSTOMER MAY RESCIND THIS AGREEMENT AT

ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY AFTER RECEIPT

OF THIS AGREEMENT WITHOUT PENALTY” (id. (emphasis in original)).

       Plaintiff argues that there was thus no contract for that three-day period because

of his ability to rescind without penalty, concluding that the document he received was a

solicitation or advertisement until those three days passed (Docket No. 26, Pl. Memo. at

21). Plaintiff cites for example In re Estate of Rosser, 821 A.2d 615, 623 (Pa. Super. Ct.

2003), where whether a contract had consideration or mutuality of obligation was

necessary to determine if a decedent’s conveyance could be voided by the survivors. To

the contrary, Plaintiff and Defendant had mutuality of obligations even during the three-

day rescissionary period. Plaintiff had to act to cancel the contract within those three

days to terminate the agreement without penalty while Defendant still had to supply

natural gas.   Plaintiff has not cited other cases where the UTPCPL applied to the

recessionary period of a contract by deeming that to be a solicitation or advertisement.

He also has not cited authorities that render an agreement like the one in this case illusory

merely because a party can opt out after a brief initial period.         Pennsylvania law

recognizes binding contracts that contain cancellation provisions, e.g., Samuel Williston,

Williston on Contracts § 7:13 (2020), recognizing valid agreement with provision that one

party may cancel provided the method to do so is limited. Reservation, for example, of

right to cancel upon written notice or after a definite period after giving notice, “there is

consideration for the promisor’s promise, despite the fact that the promisor may in fact be



                                             25
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 26 of 32




able to avoid its obligation,” id.; see also Philadelphia Ball Club v. Lajoie, 202 Pa. 210,

51 A. 973 (1902). That an agreement contains this initial cancellation provision does not

invalidate it as a contract and render it into a mere offer.

       This Court has not found precedent under the UTPCPL that considered an

agreement as an advertisement.           This Court agrees with the Eastern District of

Pennsylvania in Price, supra, 2018 WL 1993378, at *5 (see also Docket No. 20, Def.

Memo. at 21), that “to the extent Plaintiffs rely on the sales agreement itself for their claim,

that claim is duplicative of the breach of contract claim.” The distinction Plaintiff argues

from the lack of a recessionary period makes little difference; as discussed above, Plaintiff

entered the contract with a recessionary period. A claim that this agreement is also

advertising merely alleges a duplicative claim under common law and the UTPCPL.

       Thus, Defendant’s Motion to Dismiss (Docket No. 19) so much of the Complaint

alleging the contract was advertising in violation of the UTPCPL is granted.

                    2. UTPCPL’s Catchall for Fraudulent and Deceptive Practices and
                       Federal Rule 9 Pleading Requirements
       Defendant argues that Plaintiff has not alleged fraud and deception under the

UTPCPL with specificity as required by Federal Rule of Civil Procedure 9(b) (Docket

No. 20, Def. Memo. at 22-23). The parties dispute whether Plaintiff alleged fraud and

thus under Rule 9(b) needed to plead fraud with particularity. Defendant argues that

violation of the UTPCPL needs to be alleged with particularity (Docket No. 20, Def. Memo.

at 18 n.4, citing, e.g., Dolan v. PHI Variable Ins. Co., No. 3:15-CV-01987, 2016 WL

6879622, at *5 (M.D. Pa. Nov. 22, 2016) (Rule 9(b) heightened specificity extends to all

claims that sound in fraud, citations to District of New Jersey case omitted). The court in




                                              26
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 27 of 32




Dolan held that Rule 9(b) applied to state fraud claims including alleged violations of the

UTPCPL, id.

       Plaintiff counters that under Landau, supra, 223 F. Supp. 3d at 418, pleading under

the UTPCPL need not be particularized (Docket No. 26, Pl. Memo. at 20 n.8). The court

in Landau considered the amendment to the catchall provision adding deceptive conduct

and the court held that pleading deceptive conduct only required Rule 8(a) normal

pleading and not the heightened fraud pleading of Rule 9(b), 223 F. Supp. 3d at 418.

       An Erie doctrine issue arises whether Pennsylvania law (here, as construed by

federal courts in that Commonwealth) applies or does this Court’s (or the Second

Circuit’s) procedural caselaw applies on the particularity issue. Both sides here cite

federal decisions from Pennsylvania. Under the Erie doctrine, while state law governs

the substantive issues, procedural law in diversity cases is federal procedures, e.g.,

Loreley Financing (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 182 n.14

(2d Cir. 2015); NCC Sunday Inserts, Inc. v. World Color Press, Inc., 692 F. Supp. 327,

330 (S.D.N.Y. 1988) (applying Rule 9(b) to Connecticut Unfair Trade Practices Act claim,

“while state law governs substantive issues of state law raised in federal court, it is federal

law which governs procedural issues of state law raised in federal court, and Rule 9(b) is

a procedural rule”). Where this Court or the Second Circuit has ruled on a procedure, this

Court is bound to apply it. Absent that precedent, this Court reviews the decisions of

other districts and may adopt its rationale.

       As of 2016, the Second Circuit has not held that Rule 9(b) applies to similar state

unfair trade practices laws, see L.S. v. Webloyalty.com, Inc., 673 F. App’x 100, 105 (2d

Cir. 2016) (summary Order), where the court noted that Connecticut law did not require



                                               27
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 28 of 32




a plaintiff to allege or prove fraud for violations of the Connecticut Unfair Trade Practices

Act (or “CUTPA”), see Willow Springs Condo. Ass’n, Inc. v. Seventh BRT Dev. Corp.,

245 Conn. 1, 43, 717 A.2d 77, 100 (1998). Acknowledging there that a CUTPA violation

may overlap with common law claims, the Second Circuit and Connecticut courts

recognize that “to the extent that they diverge, dismissal of a plaintiff’s CUTPA claim is

not warranted unless the facts as alleged do not independently support a CUTPA claim,”

L.S., supra, 673 F. App’x at 105. The Second Circuit then stated “we are doubtful, even

assuming Rule 9(b) applies to certain CUTPA claims, Rule 9(b)’s particularity requirement

would apply to a CUTPA claim premised” on the facts alleged, id., concluding that those

alleged facts nevertheless would satisfy Rule 9(b) pleading requirements, id.

       Magistrate Judge Hugh Scott of this District once found that an allegation under

the New York General Business Law was not pled, Navitas LLC v. Health Matters Am.,

Inc., No. 16CV699, 2018 WL 1317348, at *19-20 (W.D.N.Y. Mar. 14, 2018) (Report &

Rec), but did not require that pleading with particularity under Rule 9(b). There, co-

defendant Bio Essentials asserted crossclaims for fraud and presumably for violation of

New York General Business Law § 349 against defendant Health Matters America but

not expressing alleging the claim under that statute, id. at *19, 3. Health Matters then

moved to dismiss some of the crossclaims, including those alleging fraud and unfair

business practices, id. at *4, 14-15. In two crossclaims, Bio Essentials alleged Health

Matters false statements damaged Bio Essentials either as unfair trade practices or as

fraudulent statements, id. at *14-15. Given Bio Essentials’ relatively vague pleading,

Health Matters argued that the fraud and unfair trade practice crossclaims violated

Rule 9(b), id. at *15-16. Bio Essentials argued that only its fraud crossclaim required



                                             28
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 29 of 32




pleading under Rule 9(b), id. at *17. Magistrate Judge Scott then applied Rule 9(b) to the

fraud crossclaim while recommending dismissal of the unfair practices crossclaims for

failure to allege the elements of General Business Law § 349 claims, id. at *17-19,

quoting Oswego Laborers’ Local 214 Pension Fund v. Marine Midland Bank, 85 N.Y.2d

20,24-25, 623 N.Y.S.2d 529, 532 (1995).

       Both L.S. and Navitas skirt applying Rule 9(b) particularity for state unfair trade

practices actions, recognizing that they are distinct from common law fraud claims that

would require particular pleading. Deceptive acts under the UTPCPL’s catchall provision

has been held not to be fraud and could be plead under Rule 8(a), Landau, supra, 223 F.

Supp. 3d at 418. But the UTPCPL catchall refers to “engaging in fraudulent or deceptive

conduct,” 73 Penn. Cons. Stat. § 201-2(4)(xxi), which includes fraud. Therefore, so much

of Plaintiff’s catchall claim that alleges fraudulent conduct requires particular allegation

under Rule 9(b), see 5A Charles A. Wright, Arthur R. Miller & A. Benjamin Spencer,

Federal Practice and Procedure § 1297, at 63-64 (Civil 2018).

       Even if Rule 9(b) is not required for allegations under the UTPCPL, Twombly and

Iqbal require pleading details to allege a plausible claim, see Price v. Foremost Indus.,

Inc., Civil Action No.17-00145, 2018 WL 1993378, at *5 (E.D. Pa. Apr. 26, 2018) (plaintiffs’

alleging UTPCPL violations stated misrepresentations that were “devoid of the details that

Twombly and Iqbal require”).

       The allegations here, however, do not meet the plausibility standard of Twombly

and Iqbal without regard to Rule 9(b) particularization, id. It is not clear what the deceptive

act is here. The agreement ultimately gave Defendant discretion to set its variable pricing

with one stated factor but allowing discretion to set it based upon “business and market



                                              29
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 30 of 32




conditions”. Plaintiff alleges his understanding of what “business and market conditions”

is (or ought to have been) but he does not allege that Defendant represented that this

understanding was what it meant.

      Defendant’s Motion to Dismiss (Docket No. 19) the First Cause of Action under the

UTPCPL is granted.

          H. How This Case Differs from Nieves v. Just Energy New York Corp.

      Since Plaintiff’s counsel in this case also represented Malta Nieves and the same

defense counsel represent the Just Energy Defendants in both cases, a comparison of

the result here and in Nieves is in order. Defendant moved to transfer this case to the

Western District of New York because of the then-pending Nieves action was before this

Court. Factually, the cases are distinguishable. First, the language of the variable terms

differs between this case and Nieves. In Nieves, Just Energy New York (“Just Energy”)

set the variable electricity rate solely based on “business and market conditions” without

that phrase being defined or giving specific examples of those conditions. This Court held

that Just Energy had unfettered discretion in setting these rates without reference to

wholesale electricity rates or competitors’ charges, Nieves, supra, 2020 WL 6803056, at

*4. Malta Nieves did not allege representations by Just Energy that she would pay less

than the electrical utility; Nieves merely claimed that Just Energy represented that she

would save money, id., at *2.

      Second, Nieves arose in New York and argued breach of contract and other claims

under New York law. Pennsylvania law expressly required natural gas suppliers to

specify the basis for variable pricing while New York law does not. Third, the energy

supplied differed, with Nieves involving electricity. There was no express breakdown of



                                           30
       Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 31 of 32




the cost of electrical supply, transmission, or storage as was in Defendant’s gas supply

contract with Jordet in this case.        Fourth, both cases involve different corporate

Defendants that might be affiliates but each Defendant was incorporated and had

principal place of business in different jurisdictions.

       The crucial difference between Nieves and this case is the variable terms in the

supply contracts. Defendant here listed some (but not all) elements toward establishing

business and market conditions in variable pricing, whereas Just Energy in Nieves has

more open concept of that phrase “business and market conditions.”

                                       IV.    Conclusion

       Plaintiff’s understanding of what a reasonable customer might expect is not the

terms of the contract he signed with Defendant. That agreement gave Defendant some

discretion to set variable rates, but expressly included natural gas costs as factors for

business or market conditions. As summarized in wholesale gas costs (as Plaintiff

argues), this is an element of Defendant’s pricing but not necessarily the entirety of the

business and market conditions.

       Deregulation of natural gas supply rates moved the marketplace from regulated

monopoly (rates set by PECO, for example, as approved by the Pennsylvania regulators)

to those set in the marketplace. Defendant, as an ESCO, did not have its rates set by a

public agency or by its competitors (including utilities like PECO). But Pennsylvania law

in establishing deregulation required natural gas suppliers to furnish information for the

basis of their pricing to have informed consumers.

       Defendant’s Motion to Dismiss (Docket No. 19) is granted in part, denied in part.

Defendant’s Motion to Dismiss the First Cause of Action for violation of the Pennsylvania



                                              31
         Case 1:18-cv-00953-WMS Document 43 Filed 12/07/20 Page 32 of 32




Unfair Trade Practices and Consumer Protection Law is granted for both the advertising

and fraudulent and deceptive conduct violations. Defendant’s Motion to Dismiss (id.) the

Second Cause of Action for breach of contract is denied. Its Motion to Dismiss (id.) the

Third Cause of Action for unjust enrichment is granted. Defendant shall answer the

surviving Second Cause of Action within fourteen (14) days after entry of this Decision

and Order. This Court then will refer this case to a Magistrate Judge for conducting

pretrial proceedings.

                                       V.        Orders

         IT HEREBY IS ORDERED, that Defendant’s Motion to Dismiss (Docket No. 19) is

GRANTED in part, DENIED in part. Defendant shall answer the surviving Causes of

Action within fourteen (14) days after entry of this Decision and Order. This Court will

refer this case to a Magistrate Judge for pretrial proceedings.

         SO ORDERED.




Dated:         December 7, 2020
               Buffalo, New York


                                                           s/William M. Skretny
                                                           WILLIAM M. SKRETNY
                                                          United States District Judge




                                            32
